     Case 2:16-cv-02750-JAM-KJN Document 168 Filed 04/27/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                         No. 2: 16-cv-2750 JAM KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    JOSEPH DEGAZIO, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to consolidate the instant

19   action with 19-cv-1683 MCE DMC P. (ECF No. 160.) Also pending is plaintiff’s motion to stay

20   this action. (ECF No. 161.)

21             For the reasons stated herein, plaintiff’s motion to consolidate and motion to stay are

22   denied.

23   Motion to Consolidate

24             Federal Rule of Civil Procedure 42(a) provides this Court with broad discretion to

25   consolidate cases that involve common questions of law and fact. See Pierce v. Cnty. of Orange,

26   526 F.3d 1190, 1203 (9th Cir. 2008) (“A district court generally has ‘broad’ discretion to

27   consolidate actions; we review its decision on consolidation under an abuse of discretion

28   standard.”).
                                                          1
     Case 2:16-cv-02750-JAM-KJN Document 168 Filed 04/27/20 Page 2 of 3

 1             The gravamen of the instant action is plaintiff’s claim that he was subject to excessive

 2   force on February 18, 2015. (ECF No. 1.) In case 19-cv-1683, plaintiff alleges that he was

 3   subject to excessive force on November 3, 2015. (See 19-cv-1683 at ECF No. 1.) The

 4   defendants named in case 19-cv-1683 are not named as defendants in the instant action.

 5   Accordingly, plaintiff’s motion to consolidate is denied because the excessive force incidents

 6   alleged in the instant action and case 19-1683 do not involve common questions of fact.

 7   Motion to Stay

 8             “The District Court has broad discretion to stay proceedings as an incident to its power to

 9   control its own docket.” Clinton v. Jones, 520 U.S. 681, 707 (1997) (citing Landis v. North

10   American Co., 299 U.S. 248, 254 (1936)). “The proponent of the stay bears the burden of

11   establishing its need.” Id. at 708. The following factors shall be considered when determining if

12   a stay is appropriate: (1) “the possible damage which may result from the granting of a stay”;

13   (2) “the hardship or inequity which a party may suffer in being required to go forward,” and

14   (3) “the orderly course of justice, measured in terms of the simplifying or complicating of issues,

15   proof, and questions of law which could be expected to result from a stay.” Filtrol Corp. v.

16   Kelleher, 467 F.2d 242, 244 (9th Cir. 1972) (quoting CMAX, Inc. v. Hall, 300 F.2d 268 (9th Cir.

17   1962).)

18             In the pending motion, filed March 30, 2020, plaintiff requests that this action be stayed

19   until he is released from the mental hospital. Plaintiff alleges that on February 24, 2020, he was

20   admitted to the Mental Health Crisis Bed (“MHCB”) Unit at the California Health Care Facility
21   (“CHCF”). Plaintiff alleges that while in the MHCB Unit, he will not be allowed to have pens or

22   legal papers in his cell. Plaintiff alleges that he will be allowed access to a pen outside of his cell

23   for thirty minutes a day. Plaintiff also alleges that his legal materials are at Corcoran State Prison.

24   Plaintiff requests that this action be stayed for thirty days so that doctors may treat him and then

25   release him back to the general population, where he can receive his legal property.

26             The undersigned is not inclined to stay this action which has been pending for over three
27   years, even for the brief time requested. Staying this action will further delay its resolution.

28   Instead, plaintiff may file requests for extension of time, if appropriate, if he is unable to litigate
                                                          2
     Case 2:16-cv-02750-JAM-KJN Document 168 Filed 04/27/20 Page 3 of 3

 1   this action based on limited access to legal materials.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1. Plaintiff’s motion to consolidate (ECF No. 160) is denied;

 4          2. Plaintiff’s motion to stay this action (ECF No. 161) is denied.

 5   Dated: April 27, 2020

 6

 7

 8

 9
     Owen2750.con
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
